Case: 21-50035     Document: 00516033563         Page: 1     Date Filed: 09/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 28, 2021
                                  No. 21-50035
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mario Alanis Aleman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:13-CR-511-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Mario Alanis Aleman, federal prisoner # 84561-080, is serving a term
   of 360 months of imprisonment following his conviction for conspiracy to
   possess with the intent to distribute a controlled substance. He appeals the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50035      Document: 00516033563           Page: 2    Date Filed: 09/28/2021




                                     No. 21-50035


   district court’s denial of his motion requesting a compassionate release under
   18 U.S.C. § 3582(c)(1)(A)(i).
          We review for an abuse of discretion, which occurs when a district
   court “bases its decision on an error of law or a clearly erroneous assessment
   of the evidence.” United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020) (internal quotation marks and citation omitted). Because Aleman
   himself filed the motion in question, the district court was “bound only by
   § 3582(c)(1)(A)(i) and . . . the sentencing factors in [18 U.S.C.] § 3553(a).”
   United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
          The district court determined that the § 3553(a) factors weighed
   against a sentence reduction, and Aleman shows no error in that
   determination. Although he argues that the court should have obtained a
   response from the Government before ruling, the statute does not require a
   response. See § 3582(c)(1). Aleman also contends that the district court
   failed to consider his health issues and other relevant factors. However, the
   court’s ruling provides “specific factual reasons” for its decision and reflects
   consideration of Aleman’s motion, the record, and the § 3553(a) factors.
   Chambliss, 948 F.3d at 693. Aleman demonstrates no more than personal
   disagreement with the district court’s balancing of sentencing factors, which
   is insufficient to establish an abuse of the court’s discretion. See id.
          AFFIRMED.




                                           2